Title: To James Madison from Jonathan Dayton, 5 August 1807
From: Dayton, Jonathan
To: Madison, James



Sir,
Richmond Virga. August 5th. 1807

I have been informed since my arrival in this place that the assent of Government is necessary before I can be admitted to bail, & I flatter myself with the hope that it will freely be granted to me.  In almost every feature my case is variant from that of every person standing under a similar accusation.  For eighteen months past, I had not been within three hundred miles of the Ohio river, nor one week absent from my family, but have come here voluntarily to attend my tryal in an unfavorable climate & season.  My health is so much worse as to have confined me five sixths of the time since my arrival, to my room & bed.  Even this letter I am writing on my pillow from which I am in hourly apprehension of being torn & carried to a prison, where, to remain three weeks, would be ruinous to my constitution.  There can certainly be no wish on the part of our Government, to have me treated with unnecessary rigor, calculated only to endanger my existence, & to render my friends, & a loving & beloved family most truly wretched, for it must be evident that all the purposes of justice can be as effectually answered by bailing, as confining me.  Under these impressions, I yet flatter myself with the hope of obtaining by your order or thro’ your influence, the indulgence asked by me in this instance, in consideration of my wretched health, if no other.  Any thing which I may here Say in favor of innocence may possibly be regarded as unseasonable, or improperly addressed to you, but I cannot forbear to declare, that if ever I Saw Mr. Blennerhasset, or had any communication of any kind with him, or ever was on his island, (where I am charged with being & levying war in December last) or ever sent a person there, or if I ever furnished Colo: Burr, or any one associated with him, with a shilling of mony, or boats, or provisions, or supplies of any kind, or engaged or employed any person in any expedition or project of his, or made a Single movement of any sort to aid it, then I am willing to be condemned without relief or mercy.  It was with the view of making a similar representation & asking this favor from you, as falling within your Department, that I took the liberty of waiting upon you at Washington, but apprehending, from your manner, that you considered my call as in Some degree exceptionable, I very soon withdrew without communicating my real object.  I hope Sir, that if there Seemed to you to be any impropriety in my appearing at your house under those circumstances, you will have the goodness to accept this true explanation of my object, for my apology.  I did not then know that the Atty: General was there, & even if I had, should not have considered him So proper for such an application as the Secretary of State, in which I have been since too certainly confirmed.
Upon another matter Sir, connected more immediately with my defence, I am compelled, tho’ very reluctantly indeed, to trouble you.  It is to request a certified copy of the original communication made by Genl. Wilkinson to the President or the Government, of a letter or letters stated by him to have been received in Cypher wholly or in part, & then or since ascribed to me.  It is of consequence that I should have the exact date & terms of his communication, So far as it has the least reference to any such letter or letters, also the words of the decyphered letters as he then gave them, & whether in the first communication, or at any time since & when he named me, or any other person as the author.
Your declaration with your Signature upon each point will be perfectly satisfactory to me, as it doubtless will be also to the Counsel for the prosecution, and will Save the inconvenience of a Subpoena or a formal commission for the examination.
It will appear in testimony, that long after the General’s communication to the Governmt. & when he was in N. Orleans he entertained & expressed doubts, (as well he might) of their being genuine, & made the most solemn observations that he had never named me as the Author of them.
I cannot close this letter without entreating you to forgive whatever may seem exceptionable in the terms or manner of my application, & to be assured, that if it should prove Successful, the gratitude & acknowledgments of all who are most dear to me, or who are interested for my health, prosperity & safety will attend you, with those of Your most obedt: very hum. servt:

Jona: Dayton

